           Case 1:17-cv-00406-JEB Document 46 Filed 10/05/18 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



 MASSACHUSETTS LOBSTERMEN’S
 ASSOCIATION, et al.,

        Plaintiffs,
                v.                                   Civil Action No. 17-406 (JEB)
 WILBUR J. ROSS, Jr., et al.,

        Defendants.


                                        ORDER


      For the reasons set forth in the accompanying Memorandum Opinion, the Court

ORDERS that:


      1.     Defendants’ Motion to Dismiss is GRANTED; and


      2.    The case is DISMISSED WITHOUT PREJUDICE.


IT IS SO ORDERED.


                                                       /s/ James E. Boasberg
                                                       JAMES E. BOASBERG
                                                       United States District Judge
Date: October 5, 2018




                                            1
